Name: 79/675/EEC: Commission Decision of 13 July 1979 refusing to accept the scientific character of the apparatus described as 'Canberra-Scorpio 2000 MCA System'
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  information technology and data processing;  mechanical engineering
 Date Published: 1979-08-07

 Avis juridique important|31979D067579/675/EEC: Commission Decision of 13 July 1979 refusing to accept the scientific character of the apparatus described as 'Canberra-Scorpio 2000 MCA System' Official Journal L 199 , 07/08/1979 P. 0040 - 0040 Greek special edition: Chapter 02 Volume 7 P. 0260 COMMISSION DECISION of 13 July 1979 refusing to accept the scientific character of the apparatus described as "Canberra-Scorpio 2000 MCA System" (79/675/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 10 January 1979, the Belgian Government requested the Commission to initiate the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Canberra-Scorpio 2000 MCA System", intended for use in nuclear research and, in particular, for the acquisition, display and analyses of multichannel data, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 18 June 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination showed that the apparatus in question consists of a console and import data processing unit and a graphic unit ; whereas it does not possess the requisite objective characteristics which make it specially suited to scientific research ; whereas, moreover, it is an apparatus which is currently in use in the commercial sector ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus; Whereas Commission Decision 78/294/EEC excluding from admission free of Common Customs Tariff duties the scientific apparatus described as "Scorpio System 3000 multi-unibus disk-based multichannel analyzing computer system" (3) lays down in Article 1 that the apparatus must be considered to be a scientific apparatus ; whereas, taking into account the technical developments for this category of apparatus, the apparatus in question can no longer be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Canberra-Scorpio 2000 MCA System" is not considered to be a scientific apparatus. Article 2 Commission Decision 78/294/EEC excluding from admission free of Common Customs Tariff duties the scientific apparatus described as "Scorpio System 3000 multi-unibus disk-based multichannel analyzing computer system" is hereby abolished. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 July 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17. (3)OJ No L 74, 16.3.1978, p. 39.